Citation Nr: 0519887	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in October 2003.  


FINDING OF FACT

A low back disorder was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
service nor may arthritis of the low back be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in July 2001, August 2001, 
October 2001, January 2002 and in February 2004, pursuant to 
remand by the Board, that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition the RO asked the 
appellant to submit information regarding any evidence that 
he believes pertains to the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
RO additionally adjudicated the claim in a supplemental 
statement of the case in February 2005.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for a low back 
disorder.  Review of the service medical records shows that 
no pertinent abnormality was noted on examination for entry 
into service.  There are no complaints or manifestations of a 
low back disorder and on examination for separation from 
service clinical evaluation of the spine was normal.  

An examination was conducted by VA in January 1983.  At that 
time, the examiner noted that there were no apparent 
musculoskeletal disorders.  

Records of treatment that the veteran has received at private 
facilities over the years have been received.  Many of these 
records, which date as early as 1976, were utilized by the 
Social Security Administration in disability determinations 
made by that agency.  The records that are dated during the 
1970's relate to a disability unrelated to this appeal.  The 
earliest notation of a low back disorder is found in an April 
1985 report wherein it was reported for clinical purposes 
that the veteran stated that he had developed pain in the 
dorsal and lumbosacral spine in 1977.  Examination showed 
normal range of motion.  The summary was that the veteran was 
suffering from a chronic dorsal and lumbosacral strain.  
Additional medical records include CT scan and X-ray studies 
performed in October 1991 that showed degenerative joint 
disease and minimal discogenic disease of the lumbar spine.  

An examination was conducted by VA in July 2001.  At that 
time, the veteran gave a history that he had sustained an 
injury of his lower back during service in 1965.  Examination 
showed limitation of motion of the lumbosacral spine and X-
ray studies showed a moderate degree of degenerative joint 
and disc disease at L4-L5.  the impressions were chronic low 
back strain and degenerative joint and disc disease of 
moderate degree at L4-L5.  The examiner stated that he had 
reviewed available medical records that went back to 1989 and 
found no record of treatment for back problems.  (The 
aforementioned 1985 report was not of record at the time of 
this examination.)  Regarding a relationship between the 
present back condition and an injury in military service, 
there was no objective record of medical treatment for a back 
condition during service, so it was not believed to be 
possible to say one way or the other if an injury in service 
was responsible for the present disorder.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran's service medical records are completely negative 
regarding low back pathology.  The earliest manifestation of 
a back disorder dates from 1985, almost 20 years after the 
veteran's separation from service and there is no X-ray 
evidence of degenerative joint or disc disease until 1991.  
In order for service connection to be established, some 
objective evidence that the disability is related to active 
duty must be provided.  Under these circumstances, the claim 
must be denied.  


ORDER

Service connection for lumbosacral strain is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


